UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABDULLAH MUHAMMAD,

baccoeenn ones nen me opera

Plaintiff,
-against-

THE CITY OF NEW YORK, NEW YORK CITY
POLICE DEPARTMENT, POLICE OFFICER
MATTHEW HUGHES, SHIELD NO. 31491 in his
individual and official capacities, POLICE OFFICER
BRADLEY KUCYK, in his individual and official
capacities, POLICE OFFICER ROBERT UHL, in his
individual and official capacities, POLICE OFFICER
LT. THOMAS KELLY, in his individual and official
capacities and NEW YORK CITY POLICE
OFFICERS JOHN DOES 1-5, in their individual and
official capacities, ,

Defendants.

MEMORANDUM AND ORDER

LEWIS A. KAPLAN, District Judge.

Te tt SR a TRILL eg IE aA Foie sR

(DATE FOE

permenant eters Ee

 

DOCUMENT

DOC Th

 

 

  

17-cv-5166 (LAK)

‘The matter is before the Court on defendants’ motion for summary judgment.

Plaintiff brings claims against the named individual police officers and John Does for
use of excessive force in violation of 42 U.S.C. § 1983, as well as claims for failure to intervene
against the officers, and for negligent hiring, training, supervision against the City of New York.!

Plaintiff also seeks to hold the City of New York and the New

York City Police Department

responsible for the individual defendants’ actions under a theory of respondeat superior.

Asa threshold matter, because “a municipality cannot be held liable under § 1983 on

 

Plaintiff withdrew his claim for malicious prosecution and false arrest,

Plaintiff's

Opposition to Defendants’ Motion to Dismiss [hereinafter “PI.’s Op.”| [DI 40] at 23.

{USDS SDNY

ELECTRONICALLY (REE

 
2

a respondeat superior theory,” the Court dismisses all such claims against the City of New York.’
As it a “non-suable” agency of the City, claims against the New York Police Department are also
dismissed.’

“[A] partial response arguing that summary judgment should be denied as to some
claims while not mentioning others may be deemed an abandonment of the unmentioned claims.’
This is particularly true where, as here, the party is counseled, responded to the opposing party’s
proposed undisputed facts, asserted the evidence “raises genuine issues as to material facts arising
from Plaintiff's” arrest, and then proceeded to argue why summary judgment should be denied only
as to plaintiffs claim for excessive force and defendants’ qualified immunity defense.°
Abandonment is inferred also from plaintiff's conclusion that “Mr. Muhammad’s claim of
unreasonable use of force is an issue that should be decided by a jury,” without mention of any other
claim.’ The Court concludes plaintiff intentionally has abandoned his claims of failure to intervene
and of negligent hiring, training, supervision.’ These claims therefore are dismissed.

Only the excessive force claim remains. Defendants contend that any force used was
reasonable in the circumstances and that they are entitled to qualified immunity. The record reflects
triable issues of fact as to the reasonableness of the force used against plaintiff on April 18, 2015.*
This determination precludes a finding that the officers are entitled to qualified immunity as the

 

Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S, 658, 691 (1978).

N.Y.C, Charter Ch. 17 § 396 (“All actions and proceedings for the recovery of penalties for
the violation of any law shall be brought in the name of the City of New York and not in that

of any agency, except where otherwise provided by law”); see alsa Jenkins v. City of New
York, 478 F.3d 76, 93 n.19 (2d Cir. 2007).

Jackson v. Fed. Express, 766 F.3d 189, 195 (2d Cir. 2014).

Id, at 196-98.

Pl.’s Op. at 23 (emphasis added).

The Amended Complaint implies plaintiff may assert a claim for Equal Protection. Am.
Compl. ff 70-71. Any such claim was also abandoned in plaintiffs brief, therefore
dismissed.

Examples include whether officers tackled plaintiffto the ground, whether plaintiffresisted
arrest, and the circumstances under which plaintiff was injured. See Counterstatement to
Defendants’ Rule 56.1 Statement [DI 43] at ff 23-30. The arrest video does not clarify
these disputes. See Declaration of Stephen M. Suhovsky [DI 35] Ex. I.

 
3
defense necessarily requires that there be no dispute that the officers acted reasonably.” Where, as
here, “genuine, material, factual disputes overlap both the excessive force and qualified immunity
issues, summary judgment must be denied."

Defendants’ motion for summary judgment dismissing the Amended Complaint [DI
19] is granted in all respects except that it is denied as to (1) plaintiffs claim for excessive force
under 42 U.S.C. § 1983 and (2) the individual defendants’ defense of qualified immunity.

SO ORDERED.

Dated: November 18, 2019

 

 

“[A]| decision dismissing a claim based on qualified immunity at the summary judgment
stage may only be granted when a court finds that an official has met his or her burden
demonstrating that no rational jury could conclude ‘(1) that the official violated a statutory
or constitutional right, and (2) that the right was clearly established at the time of the
challenged conduct.’ Coollick v. Hughes, 699 F.3d 211, 219 (2d Cir. 2012) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). Whether defendants violated plaintiff's
constitutional right to be free from excessive force relies on a determination that the officers
acted reasonably. See O'Bert ex rel. Estate of O'Bert v. Vargo, 331 F.3d 29, 37 (2d Cir.
2003) (“In Fourth Amendment unreasonable force cases, unlike in other cases, the qualified
immunity inquiry is the same as the inquiry made on the merits.”) (citation omitted).

10
Cowan ex rel. Estate of Cooper v. Breen, 352 F 3d 756, 764 (2d Cir. 2003).

 
